Citation Nr: 1020287	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-32 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, as 
secondary to service-connected bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to March 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied service 
connection for sleep apnea.  In June 2008, the Veteran 
testified at a Travel Board hearing before the undersigned.  
In March 2009, the Board remanded this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded 
every possible consideration.

In the Board's prior remand, the Board requested that various 
VA medical records be obtained and that the Veteran be 
afforded a VA examination.  Specifically, it was noted that 
the Veteran contends that Prednisone which she took for 
bronchial asthma since service caused her to gain weight, and 
that this caused her diagnosed sleep apnea.  The Board 
acknowledged that a VA medical opinion was obtained in 
October 2006, but that opinion concerned only the 
relationship between bronchial asthma and sleep apnea, and 
not the matter of whether Prednisone for bronchial asthma 
caused sleep apnea.  Thus, the Board requested that the 
Veteran be examined and that the VA examiner express an 
opinion as to whether it is at least as likely as not that 
the Veteran's current sleep apnea was either (a) caused by, 
or (b) aggravated by her service-connected bronchial asthma.  

Thereafter, VA records were received.  The prior VA records 
showed a weight gain of approximately 100 pounds between 
service separation and 2008.  The Veteran was on Prednisone 
during this time period.  The obtained records showed that in 
early 2008, it was determined that the Veteran should be 
taken off Prednisone, which happened over the next couple of 
months, with her using this therapy for emergencies.  The 
Veteran was also encouraged to lose weight during this time, 
as she had been in the past.  The records reflect that she 
experienced weight loss through December 2008.  At that time, 
it was noted that she had lost 65 pounds through diet and 
exercise.  In August 2009, she was afforded the requested VA 
examination.  At that time, the examiner noted her long 
history of asthma with use of Prednisone and that she had 
stopped taking Prednisone.  The examiner provided an opinion 
that it was less likely as not that her sleep apnea was 
caused by Prednisone.  The examiner stated that obesity is a 
major risk factor for obstructive sleep apnea.  However, the 
Veteran had stopped taking the Prednisone in March 2008 (the 
records actually still document some use at that time), but 
she had not lost any weight.  The examiner indicated that the 
Prednisone in the past did not appear to be a "major 
factor" in her obesity.  

The Board observes that this opinion is incomplete and 
possibly not based on an entirely accurate history.  As 
noted, the VA records do document weight loss which appears 
to coincide with her cessation of Prednisone, but also 
appears to be the result of diet and exercise.  The examiner 
did not acknowledge any weight loss and indicated that there 
had not been any which appeared to be the premise of the 
negative conclusion.  In addition, no opinion regarding 
aggravation was provided.  

As such, a medical addendum should be obtained from the 
examiner who conducted the August 2009 VA examination, or, if 
unavailable, from another VA examiner.  

In light of the foregoing, further action is necessary in 
this case, in accordance with the previous Board remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, a remand by the Board confers on the Veteran 
the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from the 
examiner who conducted the August 2009 VA 
examination, or, if unavailable, from 
another VA examiner.  The examiner should 
review the claims folder.  

As noted above, VA records showed a 
weight gain of approximately 100 pounds 
between service separation and 2008.  The 
Veteran was on Prednisone during this 
time period.  In early 2008, it was 
determined that she should be taken off 
Prednisone, which happened over the next 
couple of months, with her using this 
therapy for emergencies.  The Veteran was 
also encouraged to lose weight during 
this time, as she had been in the past.  
The records reflect that she experienced 
weight loss through December 2008.  At 
that time, it was noted that she had lost 
65 pounds through diet and exercise.

The examiner should provide an opinion as 
to the following questions:

(A) whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that the Veteran's use of 
Prednisone is etiologically related to 
her weight gain/obesity.  

(B) whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that the Veteran's weight 
gain/obesity is etiologically related to 
her sleep apnea.

(C) If the answers to (A) and (B) are 
affirmative, whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that the 
Veteran's sleep apnea is proximately due 
to, or the result of, the use of 
Prednisone for the service-connected 
asthma (i.e. which was connected to 
weight gain per above).  

(D)  If the answer to (C) is negative, 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current sleep apnea is 
permanently aggravated by the Veteran's 
use of Prednisone for the service-
connected asthma (which was connected to 
weight gain per above).  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached

2.  The AMC should review the medical opinion 
obtained above to ensure that the remand 
directives have been accomplished.  If all 
questions posed are not answered or 
sufficiently answered, AMC should return the 
case to the examiner for completion of the 
inquiry.  

3.  Finally, the AMC should readjudicate 
the claim on appeal in light of all of 
the evidence of record.  If the issue 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case as to the issue on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

